t c memo united_states tax_court estate of irving nemerov deceased bernice midgorden personal representative petitioner v commissioner of internal revenue respondent docket no filed date d died on date in date the fiduciary of d's estate tendered a dollar_figure payment to r for d's estimated federal estate_tax liability in date p filed d's federal estate_tax_return and paid the balance due r assessed the amount of tax_shown_on_the_return and additions to tax of dollar_figure and dollar_figure under sec_6651 and i r c respectively afterwards r issued to d's estate a notice_of_deficiency listing a dollar_figure deficiency and a dollar_figure addition thereto under sec_6651 i r c d petitioned the court to redetermine the deficiency and the applicability of the additions to tax held we lack jurisdiction to decide the applicability of the dollar_figure addition_to_tax under sec_6651 i r c held further d's estate is liable for the additions to tax of dollar_figure and dollar_figure determined by r under sec_6651 and i r c respectively peter l milinkovich for petitioner gail k gibson for respondent memorandum findings_of_fact and opinion laro judge estate of irving nemerov deceased bernice midgorden personal representative petitioned the court to redetermine respondent's determination_of_a_deficiency in its federal estate_tax and additions thereto under sec_6651 and following concessions by the parties we must decide whether the estate is liable for the additions to tax under sec_6651 and we hold it is unless otherwise stated section references are to the applicable provisions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure estate references are to the estate of irving nemerov decedent references are to mr nemerov commissioner references are to the commissioner of internal revenue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference the decedent was an attorney residing in hennepin minnesota when he died on date bernice midgorden the estate's personal representative resided in plymouth minnesota when the petition was filed the decedent signed his last will and testament the will on date article i named ms midgorden as the estate's personal representative the decedent chose ms midgorden to serve in this capacity because of their close and trusting relationship ms midgorden had limited tax and business knowledge and she had never before served as a fiduciary of an estate on date the court overseeing the probate of the estate the probate_court formally named ms midgorden as personal representative ms midgorden retained an attorney named bradley thorsen to help her administer the estate mr thorsen a friend of the decedent did not agree to help ms midgorden with the decedent's tax returns so ms midgorden retained samuel held the decedent's accountant to prepare the tax returns required by federal or state law ms midgorden did not ask mr held the date by which any of these returns had to be filed or the time that she had to remit any_tax to the appropriate recipient ms midgorden believed that the federal estate_tax_return had to be filed within months of the decedent's death ms midgorden formed her belief based on her understanding from conversations with mr thorsen that all documents connected to the probate of the estate had to be furnished to the probate_court within months of the decedent's death on date the probate_court provided ms midgorden with a notice stating pursuant to minnesota statute an order of complete settlement of the estate must be entered within months of the date of the appointment of the personal representative due to deteriorating health mr held retired from his practice on date without preparing the decedent's tax returns another accountant named gary weinberg bought mr held's business and mr weinberg mailed ms midgorden a form letter on or about date acknowledging his intent to prepare the decedent's tax returns ms midgorden did not contact mr weinberg to discuss this letter nor did she contact him to discuss the status of the returns until after she was told at a meeting in date that the returns were overdue before this meeting ms midgorden had never attempted to learn for herself the due_date of the decedent's federal estate_tax_return the persons present at the meeting in date were ms midgorden mr weinberg and a financial assistant named tom miller mr miller managed some of the decedent's investments and the meeting had been called for the purpose of itemizing the estate's assets and to ascertain whether there was enough information to start preparing the returns which ms midgorden believed were not due for another months at the meeting it was decided that the estate owed the federal and state governments estate_tax and ms midgorden wrote checks to the commissioner and to the minnesota department of revenue for the decided amounts the check to the commissioner which was in the amount of dollar_figure was hand delivered to the internal_revenue_service the service later that day mr weinberg completed the decedent's federal estate_tax_return in early date and mr weinberg forwarded the return to ms midgorden at or about the same time on date ms midgorden signed the return in her capacity as personal representative and on the next day she mailed the return to the commissioner the commissioner received the return on date the return reported that the value of the decedent's taxable_estate equaled dollar_figure and that the estate's tax_liability was dollar_figure enclosed with the return was a check for the balance due with interest and a letter from ms midgorden stating in part i as personal representative of the estate would ask that any penalty which would otherwise be imposed be waived by the irs for the following reasons immediately upon the death of mr nemerov and my appointment as personal representative of the estate i retained an accountant to handle all tax matters for the estate since i have no knowledge of tax laws for estates and am only a long-standing friend of the decedent not a tax accountant the accountant i retained had been the accountant of the decedent for many years the accountant became ill and turned over the handling of the estate to a new accountant for some reason the old accountant told the new accountant that the return was being handled by an attorney and that he did not need to worry about the filing this was not true the reason for this misinformation being given is not known but it is believed to be a combination of the illness and old age of the accountant when the new accountant became aware that the proper steps to timely file the return had not been taken he immediately took steps to hand deliver checks for the estimated amount due to the irs which amount can be seen in the return the money to pay the estimate was always available and if the true facts had been known the money would have been paid in a timely fashion as it turns out there was an underestimate paid because of incomplete information available at the time and there is a balance due on the return but the estimate made at the time was a good_faith estimate based on the available information the fact that additional information kept coming to light after this estimate is also the reason that the return took so long to complete the commissioner assessed the amount of tax_shown_on_the_return and assessed the following additions to tax dollar_figuredollar_figure for untimely filing under sec_6651 and dollar_figure for untimely payment under sec_6651 the addition_to_tax under sec_6651 is computed as follows months x x dollar_figure dollar_figure months x x dollar_figure dollar_figure dollar_figure on date the commissioner issued to the estate a notice_of_deficiency listing a dollar_figure deficiency and a dollar_figure addition thereto under sec_6651 opinion we must decide whether the estate is liable for the additions to tax determined by respondent under sec_6651 and bearing in mind that the estate has the burden_of_proof rule a 290_us_111 78_tc_19 53_tc_459 contrary to respondent's assertion the congress has authorized us to decide the issue under sec_6651 see sec_6214 see also h conf rept at ii-804 1986_3_cb_804 s rept pincite 1986_3_cb_200 we agree with respondent however that we are not authorized to decide the applicability of the portion of the addition_to_tax under sec_6651 that was assessed upon respondent's receipt of the decedent's_estate tax_return see sec_6665 see also 81_tc_879 that we lack jurisdiction to decide this issue is confined to the facts herein we do not hold for example that this court lacks jurisdiction under sec_6512 to decide the same issue in the case of an overpayment see eg 88_tc_1175 in this regard the estate does not claim that it overpaid this addition and we are unable to find that it did sec_6651 provides sec_6651 failure_to_file tax_return or to pay tax a addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter other than part iii thereof on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate to pay the amount shown as tax on any return specified in paragraph on or before the date prescribed for payment of such tax determined with regard to any extension of time for payment unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount shown as tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate b penalty imposed on net amount due --for purposes of-- subsection a the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return subsection a the amount of tax_shown_on_the_return shall for purposes of computing the addition for any month be reduced by the amount of any part of the tax which is paid on or before the beginning of such month and by the amount of any credit against the tax which may be claimed on the return c limitations and special rule -- additions under more than one paragraph --with respect to any return the amount of the addition under paragraph of subsection a shall be reduced by the amount of the addition under paragraph of subsection a for any month or fraction thereof to which an addition_to_tax applies under both paragraphs and pursuant to sec_6012 and sec_6075 the fiduciary of an estate must file the decedent's_estate tax_return within months after the decedent's death generally this 9-month period of time may be extended for up to months sec_6081 see also 469_us_241 ms midgorden the fiduciary of the estate filed the decedent's_estate tax_return late and she paid late the tax shown thereon neither party asserts that ms midgorden's late filing or late payment was due to willful neglect and we find that neither the late filing nor the late payment was due to willful neglect the parties dispute whether ms midgorden had reasonable_cause for her late filing and or her late payment for purposes of sec_6651 an estate may establish reasonable_cause for a late filing and or a late payment if the facts show that the fiduciary reasonably relied on erroneous professional advice as to a due_date of a return which in the case of the federal estate_tax_return is generally also the due_date of the related tax see united_states v boyle supra pincite 98_tc_294 see also sec_301_6651-1 proced admin regs reasonable_cause exception for sec_6651 and requires an exercise of ordinary business care and prudence a taxpayer may establish reasonable_cause for a late payment when the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs the estate asserts that ms midgorden relied reasonably on mr thorsen in that he advised her that the return was not due until months after the date the decedent died alternatively the estate argues that the additions to tax apply only to its tax_liability that exceeds dollar_figure under the alternative argument it is alleged that ms midgorden had reasonable_cause for not filing the return or paying the tax up until the date that she was told that the return was late and on that date the estate made an estimated payment of dollar_figure to the commissioner the alternative argument asserts that the additions to tax should be based on the estate's actual tax_liability less dollar_figure because additions to tax under sec_6651 are computed on the net tax due we are not persuaded by either of the estate's arguments first the record fails to support the estate's assertion that mr thorsen advised ms midgorden that the estate_tax_return was not due for months and that she relied on this advice nor does the record show that ms midgorden before the date meeting solicited or received advice as to when she actually had to tender payment to the commissioner ms midgorden was the only witness at trial and she testified that she retained mr held to prepare the estate_tax_return because mr thorsen did not agree to help her with it her letter to the service also undercuts the estate's assertion that mr thorsen erroneously advised her about an 18-month filing period and that her late filing was due to reliance on this advice on this record we are unable to agree with the estate that ms midgorden relied on erroneous advice from mr thorsen concerning the due_date of the return and that this alleged reliance constitutes reasonable_cause for her late filing or her late payment see 920_f2d_301 5th cir see also estate of newton v commissioner tcmemo_1990_208 the fact that the return may have been too complicated for ms midgorden to complete without professional assistance as the estate asserts does not mean that she had reasonable_cause for filing the return or paying the tax when she did as fiduciary of the estate ms midgorden was obligated to ascertain when the return and tax payment were due and to meet these due dates see estate of direzza v commissioner t c pincite see also 717_f2d_454 8th cir 702_f2d_741 8th cir although the estate asks the court to adopt a different rule because ms midgorden is not a tax professional we decline to do so turning to the estate's alternative argument we reject this argument as well as to sec_6651 the estate is asking us to review the dollar_figure assessment which is outside our jurisdiction our jurisdiction over respondent's determination under sec_6651 extends only to the dollar_figure addition_to_tax imposed on the deficiency and in that regard our previous finding is conclusive that is the estate has failed to show reasonable_cause for the late filing the same finding also disposes of the only argument made by the estate in regard to sec_6651 because no reasonable_cause was shown for the late payment of dollar_figure that amount cannot be subtracted the estate does not claim that ms midgorden is other than an ordinary person ie one who is physically and mentally capable of knowing remembering and complying with a filing deadline see 469_us_241 brennan j concurring and we view her to be an ordinary person thus we do not address the point made by justice brennan in his concurrence in boyle that a different rule may apply when a fiduciary is unable to meet the standard of ordinary business care and prudence from the base on which the sec_6651 addition is imposed we hold that the estate is liable for the additions to tax at issue herein we have considered all arguments made by the estate for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit to reflect respondent's concessions decision will be entered under rule
